COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                No. 08-12-00170-CV
                                                  §
                                                                   Appeal from the
 IN THE INTEREST OF K.M. AND H.M.,                §
 CHILDREN                                                        65th District Court
                                                  §
                                                              of El Paso County, Texas
                                                  §
                                                                (TC# 2007CM5178)


                                MEMORANDUM OPINION

       Appellant, Humberto Mena, has moved to dismiss his appeal against Appellee, Kristina

Mena. As permitted by the Rules of Appellate Procedure, this Court may dismiss an appeal “[i]n

accordance with a motion of appellant . . . unless [dismissing the appeal] would prevent a party

from seeking relief to which it would otherwise be entitled.” TEX.R.APP.P. 42.1(a)(1). The

motion to dismiss has been on file with this Court more than ten days, and indicates it has been

served upon each attorney of record. The certificate of conference attached to the motion

indicates that the motion is unopposed. Because Appellant has complied with the requirements of

Rule 42.1(a)(1) and no opposing party has sought relief, we grant the motion to dismiss and

dismiss the appeal. As set out in the motion, each party will bear their own costs. See

TEX.R.APP.P. 42.1(d)(absent agreement of the parties, the court will tax costs against the

appellant).


August 15, 2012
                                             CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.